Title: II. Thomas Jefferson to Alexander Hamilton, 10 April 1791
From: Jefferson, Thomas
To: Hamilton, Alexander



[Philadelphia] Apr. 10. 1791.

Th: Jefferson has the honor to send to the Secretary of the Treasury a note just received from Mr. Otto with copies of a correspondence between certain bankers desirous of lending 40. millions of livres to the U. S. the French ministers and Mr. Short. He will ask the Secretary of the Treasury’s consideration of these papers, and that he will be so good as to return them to him with the substance of the answer he would wish to have given to Mr. Otto. It is probable indeed we shall soon receive the same correspondence from Mr. Short with his observations on the offer made.
